Name: 97/299/EC: Commission Decision of 24 April 1997 drawing up a list of establishments in the Czech Republic from which the Member States authorize imports of certain products of animal origin (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  foodstuff;  agricultural policy;  Europe;  trade;  animal product
 Date Published: 1997-05-16

 Avis juridique important|31997D029997/299/EC: Commission Decision of 24 April 1997 drawing up a list of establishments in the Czech Republic from which the Member States authorize imports of certain products of animal origin (Text with EEA relevance) Official Journal L 124 , 16/05/1997 P. 0050 - 0055COMMISSION DECISION of 24 April 1997 drawing up a list of establishments in the Czech Republic from which the Member States authorize imports of certain products of animal origin (Text with EEA relevance) (97/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2 (1) thereof,Whereas a veterinary and phytosanitary protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), is being concluded;Whereas an evaluation of the Czech Republic Veterinary Services has been carried out with positive results;Whereas the Commission has received from the Czech Republic lists of establishments, with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its export activities to the European Community will be suspended;Whereas provisional lists of establishments producing certain products of animal origin can thus be drawn up in respect of the Czech Republic;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Member States shall authorize the relevant imports from the establishments in the Czech Republic listed in the Annex as from the date of implementation of European Community certificates for the corresponding product.2. Imports from the establishments listed in the Annex shall remain subject to the Community veterinary provisions adopted elsewhere.Article 2 This Decision shall apply from the 15th day after its notification to the Member States.Article 3 This Decision is addressed to the Member States.Done at Brussels, 24 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 360, 31. 12. 1994, p. 1.ANNEX LIST OF THE PLANTS APPROVED FOR EXPORT PURPOSES TO EC IN THE CZECH REPUBLIC 1. Meat product plants (according to Council Directives 72/462/EEC and 77/99/EEC) >TABLE>2. Rabbit plants (according to Council Directives 92/118/EEC and 91/495/EEC) >TABLE POSITION>3. Pigeon plants (according to Directives 92/118/EEC and 91/495/EEC) >TABLE>4. Cloven-hoofed game, wild boars, hares, pheasants exporting plants (according to Council Directive 92/45/EEC) >TABLE>5. Snail and fish exporting plants (according to Council Directives 92/118/EEC and 91/493/EEC) >TABLE>6. Dairy plants (according to Council Directive 92/46/EEC) >TABLE>7. Dairy plants (according to Council Directives 92/118/EEC and 92/46/EEC) >TABLE POSITION>8. Egg and egg-product exporting plants (according to Council Directives 92/118/EEC and 89/437/EEC) >TABLE>9. For lists of establishments for poultry meat and for fresh meat of swine, bovines, caprines, ovines and solipeds, see Commission Decisions 97/4/EC and 93/546/EEC respectively.